Citation Nr: 1456745	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  08-00 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for Bell's palsy, including as due to exposure to herbicides or to service-connected traumatic brain injury (TBI).

2.  Entitlement to service connection for hypertension, including as due to exposure to herbicides or cement dust, or to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), including as due to exposure to herbicides or to service-connected migraine headaches.

4.  Entitlement to service connection for an ulcer, including as due exposure to herbicides or to service-connected PTSD and/or migraine headaches.

5.  Entitlement to a higher initial rating for headaches as a residual of head injury, evaluated as noncompensable prior to October 5, 2013, and as 30 percent disabling thereafter.

6.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to June 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that denied service connection for PTSD, Bell's palsy, GERD, an ulcer, and hypertension, and granted service connection for headaches as a residual of head injury, that were assigned an initial noncompensable disability rating effective from November 28, 2005.  The Veteran perfected an appeal as to the denial of his service connection claims and the initial evaluation assigned for his headache disability.

A May 2013 rating decision granted service connection for PTSD that was assigned an initial 30 percent disability rating effective from December 19, 2005.  The RO's action represents a full grant of the benefits sought as to the Veteran's claim for service connection for PTSD.  He filed a timely notice of disagreement (NOD) with the initial rating assigned for his PTSD.  An October 2013 rating decision granted a 70 percent disability rating for PTSD, effective October 4, 2013.  The Veteran did not perfect an appeal as to the initial rating for PTSD; and the issue was not certified to the Board.

Also in October 2013, the RO granted a 30 percent rating for headaches, effective October 5, 2013.

In September 2014, the Veteran and his wife testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

Entitlement to TDIU is an element of all initial ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  In this case, the Veteran has submitted evidence of headache disability and is presumed to be seeking the maximum rating for the headache disability.  AB v. Brown, 6 Vet. App. 35 (1993).  In December 2013, he submitted a formal claim for a TDIU (VA Form 21-8940).  As such, entitlement to a TDIU is on appeal as part of the increased rating claim.

The issues of entitlement to service connection for GERD, an ulcer, and hypertension; and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have any current Bell's palsy disability.

2.  Since the initial grant of service connection, the Veteran's headaches have been manifested by complaints of prostrating attacks approximately three times per week without completely prostrating and prolonged attacks productive of severe economic inadaptability.




CONCLUSIONS OF LAW

1.  The criteria for service connection for Bell's palsy, including as due to a service-connected disability or to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The schedular criteria for an initial 30 percent rating for headaches have been met since November 28, 2005.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.124a, Diagnostic Code 8100 (2014).

3.  The Veteran's service connected disabilities have precluded gainful employment since October 4, 2013.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

In April and November 2006 letters, the agency of original jurisdiction (AOJ) notified the Veteran of information and evidence necessary to substantiate his service connection claim for Bell's palsy.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In a March 2009 letter regarding another claim, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b). 

The appeal as to the Veteran's claim regarding headaches arises from disagreement with the initial rating following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court for Veterans Appeals (veteran's court or court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, the undersigned outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the service connection claim or that service-connected disability had worsened in severity would be helpful in establishing the increased rating claim.  

The court has recently expanded the Bryant notice duties in an increased rating case.  The Court held that in such a case, the "Board member" must explain (1) that a disability rating is assigned based on the symptoms and severity of the disability, as well as its effects on employment, and (2) why the VA regional office (RO) did not assign a higher (or the highest) schedular disability rating. Moreover, the duty to explain encompasses components of the disability rating determination, such as extraschedular consideration, when such a component is at issue in the case.  Leavey v. McDonald, No. 12-1883 (Nov. 14, 2014) (en banc). 

At the hearing, the Veteran described his symptoms from headaches in a way that indicated his awareness that his disability was rated on the basis of the severity of his symptoms.  He was asked about his symptoms and thereby put on notice that they were relevant to his rating.  The undersigned asked him about missing elements needed for a higher rating.  He was advised that a higher rating would require evidence of severe economic impact.  Extraschedular aspects of the claim were not specifically discussed, but that element of his appeal is being deferred and he will have further opportunity to provide argument and evidence after receiving additional notice, beyond that already provided by the RO.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  

Further, in February 2007, February 2010, and October 2013, the Veteran was afforded VA examinations, in connection with his claim for an increased initial rating for headaches on appeal, the reports of which are of record. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to the Veteran's service connection claim for benefits for Bell's palsy, there are four factors for consideration. 

These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the service treatment records are silent as to Bell's palsy.  Moreover, the post-service evidence does not indicate any current symptoms or diagnoses of Bell's palsy.  The Veteran testified to not having any current residual symptoms of Bell's palsy or treatment for it, and he has reported only that Bell's palsy was present after service, but many years prior to the current claim.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

The Board finds the duties to notify and assist have been met.

II. Service Connection

Contentions

In oral and written statements, the Veteran reports that he had two episodes of Bell's palsy, one in the mid-1970s and a second in the early 1980s.  In a December 2005 written statement, the Veteran explained his belief that his Bell's palsy was due to his head trauma in Vietnam in July 1970.  Service connection for TBI was granted by the RO in the October 2013 rating decision and is currently assigned a non-compensable disability evaluation.  In his April 2007 notice of disagreement, he suggested that his Bell's palsy was due to exposure to Agent Orange.

During his September 2014 Board hearing, the Veteran denied having any residual symptoms of Bell's palsy or receiving any recent treatment for it.  See Board hearing transcript at page 23.

Laws and Regulations

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, such as organic diseases of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  See also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (to the effect that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).
 
Service incurrence for certain diseases, but not Bell's palsy, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  A veteran who served on land in Vietnam is presumed to have had such exposure.  VA has extended this presumption to veterans who served in other areas where Agent Orange is known to have been used.  Id.  

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation. 

In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Service treatment records do not mention Bell's palsy.  

The post service VA and non-VA medical evidence, dated from 1985 to 2009, in its entirely, is devoid of any mention of treatment for Bell's palsy or its residuals.  

In his December 2005 written statement, the Veteran reported that he was first diagnosed with Bell's palsy in the late 1970s at the Baechtel Creek Clinic, and that a second episode occurred in the 1980s.  In a July 2006 response to the RO's request for the Veteran's medical records, the Baechtel Creek Medical Center reported that it had no records (regarding his treatment) for Bell's palsy. 

February 2007 and February 2010 VA examination reports for neurological disorders do not discuss findings referable to Bell's palsy.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see Degmetich v. Brown, 104 F. 3d 1328.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. at 225. 

Bell's palsy or its residuals have not been reported during the current appeal. 

A lay person is competent to establish a diagnosis in the following circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1376-77.

In this case, a diagnosis of Bell's palsy is a complex finding that goes beyond the mere observation of symptoms by a lay person--in other words, the clinical pathology of neurological disorders is not readily recognizable by a layman, such as varicose veins or acne.  Thus, the lay evidence here does not establish current disability in this case.  Such lay evidence merely establishes reported prior events with no current residual disability.

In sum, a preponderance of the evidence is against the claim for service connection for Bell's palsy, including as due service-connected head injury.  Reasonable doubt does not arise, and the claim must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

III. Initial Rating

Disability ratings are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).

Where the question for consideration is propriety of the initial rating "staged ratings" that contemplate variations in the disability since the effective date of service connection are for consideration.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. at 49. 

Where there is a question as to which of two ratings is to be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

The Veteran's headaches are evaluated pursuant to Diagnostic Code 8100, that evaluates migraine headaches.  Under Diagnostic Code 8100, a 10 percent rating is warranted if the Veteran has headaches with characteristic prostrating attacks averaging one in two months over the last several months.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 percent rating is warranted if the Veteran has headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  Id. 

The highest rating available, 50 percent, is warranted if the Veteran has headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  The rating criteria do not define "prostrating." and the courts have not undertaken to define "prostrating" for purposes of Diagnostic Code 8100.  See Fenderson v. West, 12 Vet. App. at 119  

Analysis

A February 2007 VA examination report indicates that the Veteran had one headache a week caused by stress.  He denied having nausea, vomiting, vision changes, photophobia, weakness, imbalance, or sensory abnormalities.  The headaches lasted 30 to 60 minutes and did not interfere with his activities of daily living.  He did not take prescribed or over-the-counter medication to alleviate his headaches.

Private medical records show that, in October and November 2007, the Veteran complained of increased headaches with blurred vision.  In February 2008, Dr. J.W. noted the Veteran's complaint of headaches that occurred twice a week.

A January 26, 2010 statement from the office manager of the Veteran's employer indicates that the Veteran was employed for two years and missed "numerous days" due to severe migraine headaches.

In a February 2010 written statement, the Veteran's wife reported that, since 2000, he took Imitrex for headache relief, and that he lost "numerous days of work over the years" due to headaches.

The February 2010 VA examination report includes the Veteran's account of having headaches every week to every two months, regularly manifested by right occipital pain.  The headaches varied in frequency and were generally caused by stress and lack of sleep.  Spontaneously, the headaches could worsen at least once a month to once every two months with pain so severe, it encompassed the entire side of his head, and was accompanied by nausea and light and sound sensitivity for which he took Imitrex.  

The Veteran's headaches were frequently worse in the winter months when his work related stress was higher and lasted from minutes to hours.  He rated their pain intensity from 2 to 10 out of ten and said they could be prostrating.  The Veteran reported that he missed work due to significant headaches and had 4 to 5 prostrating headaches a year since 1970.  

During the October 2013 VA examination, the Veteran reported having 5 to 15 headaches a month.  

During his September 2014 Board hearing, the Veteran testified that he had 8 to 9 headaches a month that lasted 1 to 2 hours.  See Board hearing transcript at page 4.  When he worked as a truck driver, "quite frequently" he pulled over on the road, closed his eyes, and waited for the headache to subside so he could do his job.  Id.  The Veteran rated his headache pain as a 8 1/2 to 9 1/2 out of 10.  Id. at 5.  His headaches affected his ability to work, but he did not miss much time because he needed the money and suffered through.  Id.  

The Veteran explained that, with a headache, he had to stay still as much as possible, and take medication and lay down.  Id. at 13.  The medication usually took effect within an hour and the headache wore off.  If he waited too long to take his medication, the headache could last for hours.  Id. at 3.  

Considering Diagnostic Code 8100, this level of disability is consistent with a 30 rating since the initial grant of service connection.  The Veteran and his wife offered credible written statements and testimony attesting to the frequency and severity of his headaches.

Accordingly, an evaluation of 30 percent is appropriate as of the effective date of service connection. 

An evaluation in excess of 30 percent is not warranted under Diagnostic Code 8100.  Although the Veteran has reported frequent headaches, he does not have prostrating attacks that are prolonged, inasmuch as they last only for several hours.  They also do not produce severe economic inadaptability.  Although the February 2010 VA examiner noted the Veteran's report that he missed work due to significant headaches, the October 2013 VA examiner indicated that the Veteran had been retired for two years, and missed "some work" but would "often tough it out" because he needed the income.  The Veteran testified that he had not missed a "single day" of work due to headaches.

The Veteran testified that he was able to work and tolerated the headaches, although he was almost fired twice because his headaches caused irritability and two road rage incidents.  See Board hearing transcript at pages 17-18.  The Veteran has reported no social other impairment specifically from the headaches.  Hence, the evidence is against a finding that the headaches meet or approximate the criteria for an evaluation in excess of 30 percent under Diagnostic Code 8100.

The Board has also considered whether the Veteran's headache disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

While the effect of a service-connected disability on the ability to work is measured differently for purposes of §§ 3.321(b) and 4.16, adjudication of both issues "require[s] a complete picture of ... service-connected disabilities and their effect on ... employability." Brambley v. Principi, 17 Vet. App. 20, 24 (2003). Therefore, if the record is incomplete as to the issue of employability with respect to TDIU, remand of both the TDIU issue and referral for extraschedular consideration may be warranted. See id. (explaining that "it was premature for the Board to decline extraschedular consideration where the record was significantly incomplete in a number of relevant areas probative to the issue of employability").  Accordingly, the Board is deferring consideration of whether the disability should be referred for extraschedular consideration.


In sum, an initial 30 percent rating, but no higher, is warranted for the Veteran's headaches since he filed his service connection claim on November 28, 2005.  The benefit of the doubt has been resolved in the Veteran's favor to grant the 30 percent rating throughout the appeal period.  38 U.S.C.A. § 5107(b).

TDIU

TDIU is granted where service connected disabilities preclude gainful employment and the veteran meets the percentage requirements for that benefit.  38 C.F.R. § 4.16(a).  As of October 4, 2013, the Veteran met the percentage requirements for TDIU.  His combined rating was 80 percent as of October 4, 2013 and 90 percent as of October 5, 2013.  On October 4, 2013, an examiner assigned a global assessment of function (GAF) score of 48 for service connected PTSD.  This score denotes an inability to keep a job.  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2013).  The record shows that the Veteran has been unemployed since 2009 or 2010.  The evidence is in favor of the grant of TDIU effective October 4, 2013.


ORDER

Service connection for Bell's palsy is denied.

A 30 percent rating migraine headaches, but no higher, is granted from November 28, 2005.

TDIU is granted, effective October 4, 2013.


REMAND

Hypertension

In April 2009, a VA examiner opined that the Veteran's hypertension was not due to service-connected diabetes mellitus.  The nurse practitioner who provided the opinion did not consider if the hypertension was due exposure to herbicides or cement dust, or due to or aggravated by, service-connected headaches, head injury, or PTSD.

A new VA examination is needed to determine whether the Veteran's hypertension is related to service.  See McLendon.

GERD and Ulcer

In his December 2005 written statement and September 2014 Board hearing testimony, the Veteran asserted that the stress of being in Vietnam and his head injury, that caused constant headaches and necessitated that he take large amounts of aspirin, prior to Imitrex being prescribed, caused his ulcers.  The ulcers bled and he developed GERD.  The Veteran stated that he came out of service as an alcoholic and believed that his PTSD caused the alcoholism that caused his ulcer.  Id. at 27 and 29.  Compensation is payable when alcohol abuse is the result of a service-connected disease or disability.  38 U.S.C.A. § 1110; Allen v. Principi, 237 F. 3d 1368 (Fed. Cir.).

The Veteran further indicated that he was a forklift driver in service, responsible for building roads that required he constantly handle cement.  Id. at 28.  He thought his ulcer could be due to the cement dust or exposure to herbicides. 

Private hospital records, dated in April 1988, describe the Veteran's treatment for an upper gastrointestinal hemorrhage thought probably secondary to a duodenal ulcer.

VA medical records show that an esophageal ulcer, distal esophagitis, and a hiatal hernia, were noted in a January 1991 esophagogastroduodenoscopy (EGD) report.  June 1995 and subsequent records reflect his treatment for GERD.  An October 2006 private medical record indicates that results of an upper endoscopy (EGD) showed Barrett's esophagus.  A December 2006 VA medical record includes diagnoses of GERD and Barrett's esophagus.

A VA examination is needed to determine the etiology of the Veteran's GERD and ulcer disorders.  See McLendon.


TDIU before October 4, 2013

In the case of a claim for TDIU, the duty to assist requires that VA obtaining an examination that includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Prior to October 4, 2013, the Veteran did not meet the percentage requirements for TDIU.  VA policy is to grant that benefit in all cases where service-connected disabilities prevent a veteran from engaging in gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 4.16(a), (b) (2014).  The Board cannot grant TDIU in the first instance where a veteran fails to meet the percentage requirements, but must first insure that the claim is referred to VA's Director of Compensation and Pension for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Records

The Veteran's testimony indicates that there may be more recent medical records regarding his treatment at the VA medical center (VAMC) in San Francisco and the Ukiah Community Based Outpatient Clinic (CBOC), dated since December 2009 should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of the Veteran's VA treatment for the conditions at issue since December 2009.

If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2.  After completing the development requested, schedule the Veteran for a VA examination with a physician to determine whether he has alcohol abuse related to PTSD, and if so, whether it caused or aggravated GERD or ulcer disease.  The examiner should review the Veteran's claims file and address the following questions:

a. Does the Veteran have an alcohol abuse disorder that is as likely as not (a 50 percent probability or greater) caused or aggravated by service-connected headaches, PTSD, and/or head injury?

b. If so, did the alcohol abuse disorder cause or aggravate any current GERD or ulcer disease? 

The examiner should provide reasons for all opinions.

The examiner is advised that the Veteran is competent to report symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for alcohol abuse in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

2. Schedule the Veteran for a VA examination by a physician, preferably a gastroenterologist, to determine the etiology of any ulcer and GERD disabilities found to be present.  The claims file should be made available to the examiner prior to the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The examiner should determine if the Veteran has a diagnosed ulcer or GERD disability.

a. If so, the examiner should indicate whether any diagnosed ulcer or GERD disability is as likely as not (a 50 percent probability or greater) related to the Veteran's active service, including his exposure herbicides or cement dust.

b. If not, the examiner should indicate whether any diagnosed ulcer or GERD disorder is as likely as not (a 50 percent probability or greater) the result of service-connected headaches, head injury, or PTSD (or alcohol abuse, if diagnosed).

c. If not, is the ulcer or GERD disorder at least as likely as not aggravated by service-connected headaches, head injury, or PTSD (or alcohol abuse, if diagnosed)?

d. If aggravated, what permanent, measurable increase in current ulcer or GERD pathology is attributable to the service-connected headaches, head injury, or PTSD (or alcohol abuse, if diagnosed)? 

The examination report should include reasons for all opinions.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for ulcer or GERD in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Schedule the Veteran for a VA examination to determine whether current hypertension is related to service.  The claims file should be made available to the examiner prior to the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The examiner should determine if the Veteran has a hypertension disability.

a. If so, the examiner should indicate whether any diagnosed hypertension disability was manifest to a compensable degree within one year of his discharge from active service, e.g., from June 1971 to June 1972.

b. If not, is the hypertension disorder as likely as not (a 50 percent probability or greater) the result of disease or injury in service, including exposure to herbicides or cement dust.

c. If not, the examiner should indicate whether any diagnosed hypertension is as likely as not (a 50 percent probability or greater) caused by service-connected headaches, PTSD, or head injury. 

d. If not, is the hypertension at least as likely as not aggravated by service-connected headaches, PTSD, and/or head injury?  If aggravated, is there medical evidence created prior to aggravation, or between the time of aggravation and the current level of disability that establishes a baseline of the disability prior to aggravation? 

The examination report should include reasons for all opinions expressed.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  The examiner should give reasons for rejecting the Veteran's reports.

The absence of evidence of treatment for hypertension in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. Obtain a retrospective medical opinion as to whether the service-connected disabilities in combination prevented gainful employment (earnings above the poverty level for a single individual) prior to October 4, 2013; consistent with his education and occupational experience.

The examiner should give reasons for the opinion.  If the Veteran was able to engage in gainful employment examiner should cite examples of the types of employment the Veteran would be able to perform.

 If the Veteran still does not meet the percentage requirements for TDIU (for any period prior to October 4, 2013), refer the claim to VA's Director of C&P for adjudication in accordance with 38 C.F.R. § 4.16(b).

6.  Consider whether the Veteran's case should be referred to the Director of C&P or Undersecretary for Benefits for consideration of an extraschedular rating for headaches or an extraschedular combined rating.  The factors for referral are symptoms outside of those contemplated by the rating criteria and exceptional factors such as frequent hospitalization or marked interference with employment.

5. If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


